DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-13 and 15-21 are pending. Claim 14 has been canceled. Claims 1, 7, 11, 15, and 17-21 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 are apparatus claims. The limitations after the wherein clause are method steps, “wherein air from the refrigerator compartment is used to defrost the refrigerator evaporator,”, “external air is used to defrost the freezer evaporator,” “the air from the refrigerator compartment used to defrost the refrigerator evaporator and the external air used to defrost the freezer evaporator pass through separate air flow paths without mixing of the air from the refrigerator compartment and the external air,” and “the air from the refrigerator compartment is returned back to the refrigerator compartment after being used to defrost the refrigerator evaporator,” and “an outlet fan directs the external air back to an external location from the refrigerator.” (see MPEP 2173.05 (p)). 
The claims need to positively recite structure and not method steps of using the apparatus. As written the claims are unclear as the metes and bounds of the claim are indefinite, it is unclear when infringement occurs: when the apparatus is in use or when it is made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-13, 15-16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al. (5,931,004), hereafter referred to as “Yoo,” in view of Zhao (CN 203744643 U).
Regarding Claim 11: Yoo teaches a method of defrosting a first evaporator (29) and a second evaporator (27) of a refrigerator (20), wherein the first evaporator (29) cools a first compartment (22), the second evaporator (27) cools a second compartment (23), and a door (25) provides access to the first compartment (22), the method comprising:
drawing, via a first inlet fan (see air arrows in compartment 22) adjacent a first inlet, air from a source (air in 22);
directing the air adjacent the first evaporator (29) to defrost the first evaporator (air from 22), and through a first outlet back to the source (vents in panel to allow for air flow), wherein the first inlet and the first outlet are both disposed on a same side of the refrigerator (20) and rearward of the first evaporator (29, see Figure 4), and wherein the door (25) providing access to the interior of the first compartment (22) is disposed on an opposite side of the refrigerator (20) as the first inlet and the first outlet (see Figure 4).
drawing, via a second inlet fan (28) adjacent a second inlet (see air arrows in compartment 23 into the panel with vents to fan 28), air above freezing temperature from the second compartment (23); and

Yoo fails to teach drawing ambient air from an external source that is external to the refrigerator; and directing the ambient air adjacent the first evaporator to defrost the first evaporator, and through a first outlet back to the external source.
Zhao teaches drawing ambient air (via 8) from an external source (outside of 1) that is external of a refrigerator (1); and directing the ambient air adjacent a first evaporator (3) to defrost the first evaporator (see page 3 of English translation, evaporator defrost mode paragraph (1)), and through a first outlet (via damper 7) back to the external source (air outside of 1, see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided drawing ambient air from an external source that is external the refrigerator; and directing the ambient air adjacent the first evaporator to defrost the first evaporator, and through a first outlet back to the external source to the structure of Yoo as taught by Zhao in order to advantageously provide to use the outside/external air for heat transfer to heat/melt frost accumulation (see Zhao, page 3 of English translation evaporator defrost mode paragraph (1)). 
Regarding Claim 12: Yoo further teaches further comprising directing the air from the second evaporator (27) back towards the second compartment (23) to cool the second compartment (Column 12, lines 49-59).
Regarding Claim 13: Yoo further teaches wherein the first compartment (22) is a freezer compartment (Column 12, lines 22-28) and the second compartment (23) is a refrigerator compartment (Column 12, lines 24-28).
Regarding Claim 15: Yoo further teaches wherein the steps of drawing air above freezing temperature from the second compartment (23) and directing the air from the second compartment (23) to the second evaporator (27) to defrost the second evaporator (see air arrows in Figure 4) comprises passing the air above freezing temperature through a defrost air loop (see panel in front of 27) comprising a duct system (see Figure 4).
Regarding Claim 16: Yoo further teaches wherein the first evaporator (29) is vertically oriented (see Figure 4) and disposed rearward of the first compartment (22), and the second evaporator (27) is vertically oriented and disposed rearward of the second compartment (23).
Regarding Claim 21: Yoo further teaches wherein ambient air drawn from the external source remains segregated from the air drawn from the second compartment (the air in 22 does not mix with the air from 23 see Figure 4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US 2004/0107727 A1), hereafter referred to as “Kim.”
Regarding Claim 17: Kim teaches a refrigerator (see Figure 1), comprising:
a refrigerator compartment (110); a freezer compartment (120); a refrigerator evaporator (106) for cooling the refrigerator compartment (110); and a freezer evaporator (108) for cooling the freezer compartment (108b); 
(please note the following limitations are after a wherein clause which does not render any of the following positively recited, the following limitations of claim 17 after the wherein clause are optional and do not positively recite any structure, see MPEP 2111.04. Therefore, the claim scope is not limited by the claim language that suggests or makes optional or does not limit the claim to a particular structure; the art anticipates the claim and the following limitations. For examination purposes, the remaining limitations are considered to have patentable weight).
wherein (i) air from the refrigerator compartment (110) is used to defrost the refrigerator evaporator (106b), external air is used to defrost the freezer evaporator (air in 120, when the door opened to allow for external air to enter the refrigerator), (ii) the air from the refrigerator compartment (110) used to defrost the refrigerator evaporator 
Regarding Claim 18: Kim teaches further comprising a cooling duct (see the two separate panels in Figure 1, in compartment 110, in front of evaporator 106) from the refrigerator compartment (110), and a return duct (see the two separate panels in Figure 1, in compartment 110, in front of evaporator 106) from the refrigerator compartment (110) to the refrigerator evaporator, the return duct being separate from the cooling duct (see the two separate panels in Figure 1, in compartment 110, in front of evaporator 106). 
Regarding Claim 19: Kim teaches further comprising at least one fan (106b) in either the cooling duct or the return duct (see duct panel in Figure 1 in compartment 110 in front of fan 106b).
Regarding Claim 20: Kim teaches wherein the air from the refrigerator compartment (110) that is used to defrost the refrigerator evaporator (106) and then returned back into the refrigerator compartment (110) cools the refrigerator compartment (via fan 106b).


Allowable Subject Matter
	Claims 1-10 are allowed.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the arguments made by applicant in the remarks on the record to persuasive and overcome the prior art of record. 
The closest prior art of record is Saunders (2,909,910) and Zhao (CN 203744643 U). 
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The primary reference, Saunders teaches two refrigerating compartments within a refrigerator and each compartment having an evaporator. Zhao teaches using ambient air from an external source outside of a refrigerator to defrost an evaporator.  
However, Saunders and the other references relied upon in the previous rejections fail to teach specific the limitations of “…an outlet fan positioned adjacent to an external outlet…”
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 
Claims 1-10 and 21 are allowed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seok (6,119,468).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763